308 S.W.3d 310 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Cortez McDOWELL, Defendant/Appellant.
No. ED 92715.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
*311 Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
Christopher A. Pickett, St. Louis, MO, Gail G. Renshaw, Wood River, IL, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Cortez McDowell, appeals from the judgment entered upon a jury verdict finding him guilty of first-degree robbery, in violation of section 569.020 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to fifteen years imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).